999DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/07/2021.	
3.	Claims 1-5, 21, 23-27, 29-36  are pending. Claims 1-5, 21, 23-27, 29-36  are under examination on the merits. Claims 1, 29 36 are amended. Claims 6-20, 22, 28, 37 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive, thus claims 1-5, 21, 23-27, 29-36 stand rejected as set forth in Office action dated 07/31/2019 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
6.	The information disclosure statements submitted on 12/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-5, 21, 23-27, 29-36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

about 0.1 cc/package/day”, wherein applicant fails to articulate by sufficiently distinct functional language, the specified conditions of temperature and relative humidity at which the composition has an Oxygen Transmission Rate (OTR) of less than about 0.1 cc/package/day, since OTR (oxygen transmission rate) is the steady state rate at which oxygen gas permeates through a film at specified conditions of temperature and relative humidity. Values are expressed in cc/100 in2/24 hr in US standard units and cc/m2/24 hr in metric (or SI) units. Standard test conditions are 73°F (23°C) and 0% RH. Thus, claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 2-5, 21, 23-27, 29-36  being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recites ” the composition has an Oxygen Transmission Rate (OTR) of less than about 0.1 cc/package/day, at temperature of 25°C and 0% RH”.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-5, 23-27, 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US Pat. No. 5,034,252; hereinafter “Nilsson”) in view of Tochihara et al. (WO 2015/064626, Equivalent to US Pat. No. 9,637,594 B2; hereinafter “Tochihara”) as further evidence by Kaoru et al. (JP 2009-091532, machine translation, hereinafter “Kaoru”).   

 	Regarding claims 1-3,5,23,36: Nilsson teaches an oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4) comprising: (a) a polyamide such as poly(m-xylene adipamide) as shown below (Col. 5, lines 1-3), (b) polyethylene terephthalate (PET) (Col. 5, lines 4-10), and (c) a transition metal in a positive oxidation state such as CoCl2, wherein the composition does not contain a nucleating agent (Col. 4, lines 62-68; Col. 5, lines 4-10). 

    PNG
    media_image1.png
    52
    271
    media_image1.png
    Greyscale

Nilsson does not expressly teach the polyamide formed by the reaction of oxalic acid, and/or oxalic halide  with para-xylene diamine, wherein the oxalic acid, and/or the oxalic halide together with the para-xylene diamine comprise at least about 50% of the polyamide by mass, wherein the composition has an Oxygen Transmission Rate (OTR) of less than about 0.1 cc/package/day, and wherein the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5, and each R1 is independently hydrogen, C1-C4 alkyl, wherein the polyamide has a molecular weight of at least about 10,000.


    PNG
    media_image2.png
    158
    397
    media_image2.png
    Greyscale

	However, Tochihara  teaches an oxygen scavenging composition (Col. 1, lines 27-34) comprising: a polyamide (Col. 1, lines 63-67 to Col. 2, lines 1-3), wherein the polyamide formed by the reaction of dicarboxylic acid such as oxalic acid (Col. 4, lines 27-30) with para-xylene diamine (Col. 7, lines 35-41), wherein a content of the xylylenediamine in the diamine is preferably 70 mol % or more, more preferably 80 to 100 mol %, and still more preferably 90 to 100 mol % (Col. 7, lines 46-53), and a content of the aliphatic dicarboxylic acid having 4 to 20 carbon atoms in the dicarboxylic acid is preferably 50 mol % or more, more preferably 70 to 100 mol %, and still more preferably 85 to 100 mol % (Col. 8, lines 33-41) comprise at least about 50% of the polyamide by mass (Col. 9, lines 29-35) as further evidenced by the specification of Kaoru, had recognized that xylylenediamine mixture comprising 55 to 100 mol% of metaxylylene diamine and 45 to 0 mol% of paraxylylenediamine, and an α, ω-linear aliphatic dibasic acid result in a polyamide resin containing 60% by weight or more of a xylylenediamine-based polyamide resin obtained by a polycondensation reaction (Page 7/29, [0010]; Page 8/29, [0014]) in order to balance of a flame retardance, a moldability, and a mechanical physical property can be kept favorable (Page 9/29, [0016]).  Tochihara teaches the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5 and each R1 is independently hydrogen, C1-C4 alkyl, wherein the polyamide has a molecular weight of at least about 10,000 (Col. 11, lines 25-32) with benefit of providing polyamide resin using xylylenediamine as a main diamine component are excellent in mechanical properties such as strength, elastic modulus and others, and are therefore useful as various molding materials. In addition, the polyamide resins are excellent in gas barrier performance against oxygen, carbon dioxide gas and others, and are therefore useful also as packaging materials (Col. 1, lines 24-34), in particular, when used as a raw material for polyamide resin, can increase the crystallization rate and the crystallinity degree of polyamide resin and can provide a polyamide resin that has high transparency (Col. 1, lie 66-67 to Col. 2, lines 1-3), and therefore the polyamide resin can be favorably used as a material for packaging films, hollow containers, various molding materials, fibers, etc. (Col. 2, lines 64-67). 
In an analogous art of an oxygen scavenging composition comprising polyamide, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polyamide by Nilsson, so as to include the polyamide formed by the reaction of oxalic acid, with para-xylene diamine, wherein the oxalic acid, and/or the para-xylene diamine comprise at least about 50% of the polyamide by mass, wherein the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5, and each R1 is independently hydrogen, C1-C4 alkyl as taught by Tochihara, and would have been motivated to do so with reasonable expectation that this would result in providing polyamide resin using xylylenediamine as a main diamine component are excellent in mechanical properties such as strength, elastic modulus and others, and are therefore useful as various molding materials. In addition, the polyamide resins are excellent in gas barrier performance against oxygen, carbon dioxide gas and others, and are therefore useful also as packaging materials (Col. 1, lines 24-34), in particular, when used as a raw material for polyamide resin, can increase the crystallization rate and the crystallinity degree of polyamide resin and can provide a polyamide resin that has high transparency (Col. 1, lie 66-67 to Col. 2, lines 1-3), and therefore the polyamide resin can be favorably used as a material for packaging films, hollow containers, various molding materials, fibers, etc. as suggested by Tochihara (Col. 2, lines 64-67).  
It is noted that the composition has an Oxygen Transmission Rate (OTR) of less than about 0.1 cc/package/day is consider to be a zero amount. Even if OTR is greater than 0.0 amount, since the combination of Nilsson in view of Tochihara teaches substantially identical an oxygen scavenging composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. oxygen transmission rate (OTR) would be expected to be the same as claimed (i.e., the composition has an Oxygen Transmission Rate of less than about 0.1 cc/package/day). If there is any difference between the product of Nilsson in view of Tochihara and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 4: Nilsson teaches the oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4), wherein the polyamide is present in an amount of from about 0.5 wt% to about 10 wt% based on the weight of the composition (Col. 4, lines 48-53).

Regarding claim 24: Nilsson teaches the oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4), wherein the at least one residue is present in an amount of about 1 wt% to about 10 wt%, based on the weight of the composition (Col. 4, lines 30-53). Tochihara teaches an oxygen scavenging composition (Col. 1, lines 27-34), wherein the at least one residue is present in an amount of about 1 wt% to about 10 wt%, based on the weight of the composition (Col. 6, lines 58-67).

	Regarding claim 25: Nilsson teaches the oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4), wherein cobalt  (Col. 3, lines 42-47) is present in an amount of from about 10 ppm to about 400 ppm (Col. 4, lines 19-27). 
	
Regarding claim 26: Nilsson teaches the oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4), the method comprising the step of mixing the polyamide, polyethylene terephthalate, and cobalt (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-3). 

	Regarding claim 27: Nilsson teaches an article of manufacture comprising the composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-3), wherein the article is formed as a bottle or a film (Col. 1, lines 9-16; Col.2, lines 4-5; Col. 2, lines 55-59). Tochihara teaches an oxygen scavenging composition (Col. 1, lines 27-34),  wherein the article is formed as a bottle or a film (Col. 2, lines 62-67). 

Regarding claims 29-30: Nilsson teaches an oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4) comprising: (a) a polyamide such as poly(m-xylene adipamide) as shown below (Col. 5, lines 1-3), (b) polyethylene terephthalate (PET) (Col. 5, lines 4-10), and (c) a transition metal in a positive oxidation state such as CoCl2 (Col. 4, lines 62-68; Col. 5, lines 4-10). 

    PNG
    media_image1.png
    52
    271
    media_image1.png
    Greyscale

Nilsson does not expressly teach the polyamide formed by the reaction of oxalic acid, and/or oxalic halide with para-xylene diamine, wherein the oxalic acid, and/or the oxalic halide with para-xylene diamine comprise at least about 50% of the polyamide by mass, wherein the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5, and each R1 is independently hydrogen, C1-C4 alkyl, wherein the polyamide has a molecular weight of at least about 10,000.


    PNG
    media_image2.png
    158
    397
    media_image2.png
    Greyscale

	However, Tochihara  teaches an oxygen scavenging composition (Col. 1, lines 27-34) comprising: a polyamide (Col. 1, lines 63-67 to Col. 2, lines 1-3), wherein the polyamide formed by the reaction of dicarboxylic acid such as oxalic acid (Col. 4, lines 27-30) with para-xylene diamine (Col. 7, lines 35-41), wherein a content of the xylylenediamine in the diamine is preferably 70 mol % or more, more preferably 80 to 100 mol %, and still more preferably 90 to 100 mol % (Col. 7, lines 46-53), and a content of the aliphatic dicarboxylic acid having 4 to 20 carbon atoms in the dicarboxylic acid is preferably 50 mol % or more, more preferably 70 to 100 mol %, and still more preferably 85 to 100 mol % (Col. 8, lines 33-41) comprise at least about 50% of the polyamide by mass (Col. 9, lines 29-35) as further evidenced by the specification of Kaoru, had recognized that xylylenediamine mixture comprising 55 to 100 mol% of metaxylylene diamine and 45 to 0 mol% of paraxylylenediamine, and an α, ω-linear aliphatic dibasic acid result in a polyamide resin containing 60% by weight or more of a xylylenediamine-based polyamide resin obtained by a polycondensation reaction (Page 7/29, [0010]; Page 8/29, [0014]) in order to balance of a flame retardance, a moldability, and a mechanical physical property can be kept favorable (Page 9/29, [0016]).  Tochihara teaches the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5 and each R1 is independently hydrogen, C1-C4 alkyl, wherein the polyamide has a molecular weight of at least about 10,000 (Col. 11, lines 25-32) with benefit of providing polyamide resin using xylylenediamine as a main diamine component are excellent in mechanical properties such as strength, elastic modulus and others, and are therefore useful as various molding materials. In addition, the polyamide resins are excellent in gas barrier performance against oxygen, carbon dioxide gas and others, and are therefore useful also as packaging materials (Col. 1, lines 24-34), in particular, when used as a raw material for polyamide resin, can increase the crystallization rate and the crystallinity degree of polyamide resin and can provide a polyamide resin that has high transparency (Col. 1, lie 66-67 to Col. 2, lines 1-3), and therefore the polyamide resin can be favorably used as a material for packaging films, hollow containers, various molding materials, fibers, etc. (Col. 2, lines 64-67). 
In an analogous art of an oxygen scavenging composition comprising polyamide, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polyamide by Nilsson, so as to include the polyamide formed by the reaction of oxalic acid, with para-xylene diamine, wherein the oxalic acid, and/or the para-xylene diamine comprise at least about 50% of the polyamide by mass, wherein the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5, and each R1 is independently hydrogen, C1-C4 alkyl as taught by Tochihara, and would have been motivated to do so with reasonable expectation that this would result in providing polyamide resin using xylylenediamine as a main diamine component are excellent in mechanical properties such as strength, elastic modulus and others, and are therefore useful as various molding materials. In addition, the polyamide resins are excellent in gas barrier performance against oxygen, carbon dioxide gas and others, and are therefore useful also as packaging materials (Col. 1, lines 24-34), in particular, when used as a raw material for polyamide resin, can increase the crystallization rate and the crystallinity degree of polyamide resin and can provide a polyamide resin that has high transparency (Col. 1, lie 66-67 to Col. 2, lines 1-3), and therefore the polyamide resin can be favorably used as a material for packaging films, hollow containers, various molding materials, fibers, etc. as suggested by Tochihara (Col. 2, lines 64-67). 

Regarding claim 31: Nilsson teaches the oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4), wherein the polyamide is present in an amount of from about 0.5 wt% to about 10 wt% based on the weight of the composition (Col. 4, lines 48-53).

Regarding claim 32: Nilsson teaches the oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4), wherein the at least one residue is present in an amount of about 1 wt% to about 10 wt%, based on the weight of the composition (Col. 4, lines 30-53). Tochihara teaches an oxygen scavenging composition (Col. 1, lines 27-34), wherein the at least one residue is present in an amount of about 1 wt% to about 10 wt%, based on the weight of the composition (Col. 6, lines 58-67).

	Regarding claim 33: Nilsson teaches the oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4), wherein cobalt  (Col. 3, lines 42-47) is present in an amount of from about 10 ppm to about 400 ppm (Col. 4, lines 19-27). 
	
Regarding claim 34: Nilsson teaches the oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4), the method comprising the step of mixing the polyamide, polyethylene terephthalate, and cobalt (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-3). 

	Regarding claim 35: Nilsson teaches an article of manufacture comprising the composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-3), wherein the article is formed as a bottle or a film (Col. 1, lines 9-16; Col.2, lines 4-5; Col. 2, lines 55-59). Tochihara teaches an oxygen scavenging composition (Col. 1, lines 27-34),  wherein the article is formed as a bottle or a film (Col. 2, lines 62-67). 

11.	Claim 21 is rejected under 35 U.S.C. 103(a)(2) as being unpatentable over Nilsson et al. (US Pat. No. 5,034,252; hereinafter “Nilsson”) in view of Tochihara et al. (WO 2015/064626, Equivalent to US Pat. No. 9,637,594 B2; hereinafter “Tochihara”) as further evidence by Kaoru et al. (JP 2009-091532, machine translation, hereinafter “Kaoru”) as applied to claim 1 above, and further in view of  Widder et al. (DE 180879, machine translation; hereinafter “Widder”).

Regarding claims 21-22: The disclosure of Tochihara in view Nilsson is adequately set forth in paragraph 10 above and is incorporated herein by reference. Tochihara in view Nilsson does not expressly teach the anionic the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5, and each R1 is Ar1, wherein Ar1 is unsubstituted phenyl.

    PNG
    media_image2.png
    158
    397
    media_image2.png
    Greyscale

	However, Widder teaches the reaction synthesis of n-substituted p-xylylenediamines useful as raw materials for preparation of pesticides, dyes, polyamides, plastics and lacquers in a simple and economical manner (Page 1, Abstract, lines 1-9). 


    PNG
    media_image3.png
    82
    333
    media_image3.png
    Greyscale

	In an analogous art of an oxygen scavenging composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polyamide precursor by Tochihara, so as to include n-diphenyl substituted p-xylylenediamines for p-xylylenediamines as taught by Widder, and would have been motivated to do so with reasonable expectation that this would result in providing polyamides, plastics and lacquers in a simple and economical manner as suggested by Widder (Page 1, Abstract, lines 1-9).
  It is held to be a prima facie case of obviousness since a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the interchangeability of the element (i.e. functional group such as unsubstituted phenyl) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation.
Response to Arguments
12.	Applicant's arguments filed  01/07/2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that Nilsson in view of Tochihara fails to teach the composition has an Oxygen Transmission Rate (OTR) of less than about 0.1 cc/package/day.
	The Examiner respectfully disagrees. It is noted that the composition has an Oxygen Transmission Rate (OTR) of less than about 0.1 cc/package/day is consider to be a zero amount. Even if OTR is greater than 0.0 amount, since the combination of Nilsson in view of Tochihara teaches substantially identical an oxygen scavenging composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. oxygen transmission rate (OTR) would be expected to be the same as claimed (i.e., the composition has an Oxygen Transmission Rate of less than about 0.1 cc/package/day). If there is any difference between the product of Nilsson in view of Tochihara and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, the Examiner has sufficiently shown that the combined prior art teachings render obvious an oxygen scavenging composition recited in claim 1 and therefore the two compositions of prior art would produce products with similar characteristics (i.e., the composition has an Oxygen Transmission Rate (OTR) of less than about 0.1 cc/package/day). 

	In response to Applicant’s argument that Tochihara teaches away from excluding a nucleating agent.
	The Examiner respectfully disagrees. The rejection is based on the combination of  Nilsson in view of Tochihara. Nilsson teaches an oxygen scavenging composition (Col. 1, lines 9-16; Col. 2, lines 62-68 to Col. 3, lines 1-4) comprising: (a) a polyamide such as poly(m-xylene adipamide) as shown below (Col. 5, lines 1-3), (b) polyethylene terephthalate (PET) (Col. 5, lines 4-10), and (c) a transition metal in a positive oxidation state such as CoCl2, wherein the composition does not contain a nucleating agent (Col. 4, lines 62-68; Col. 5, lines 4-10). 

    PNG
    media_image1.png
    52
    271
    media_image1.png
    Greyscale

Nilsson does not expressly teach the polyamide formed by the reaction of oxalic acid, oxalic halide, and/or oxalic ester with para-xylene diamine, wherein the oxalic acid, the oxalic halide, the oxalic ester, together with the para-xylene diamine comprise at least about 50% of the polyamide by mass, wherein the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5, and each R1 is independently hydrogen, C1-C4 alkyl, wherein the polyamide has a molecular weight of at least about 10,000.


    PNG
    media_image2.png
    158
    397
    media_image2.png
    Greyscale

	However, Tochihara  teaches an oxygen scavenging composition (Col. 1, lines 27-34) comprising: a polyamide (Col. 1, lines 63-67 to Col. 2, lines 1-3), wherein the polyamide formed by the reaction of dicarboxylic acid such as oxalic acid (Col. 4, lines 27-30) with para-xylene diamine (Col. 7, lines 35-41), wherein a content of the xylylenediamine in the diamine is preferably 70 mol % or more, more preferably 80 to 100 mol %, and still more preferably 90 to 100 mol % (Col. 7, lines 46-53), and a content of the aliphatic dicarboxylic acid having 4 to 20 carbon atoms in the dicarboxylic acid is preferably 50 mol % or more, more preferably 70 to 100 mol %, and still more preferably 85 to 100 mol % (Col. 8, lines 33-41) comprise at least about 50% of the polyamide by mass (Col. 9, lines 29-35) as further evidenced by the specification of Kaoru, had recognized that xylylenediamine mixture comprising 55 to 100 mol% of metaxylylene diamine and 45 to 0 mol% of paraxylylenediamine, and an α, ω-linear aliphatic dibasic acid result in a polyamide resin containing 60% by weight or more of a xylylenediamine-based polyamide resin obtained by a polycondensation reaction (Page 7/29, [0010]; Page 8/29, [0014]) in order to balance of a flame retardance, a moldability, and a mechanical physical property can be kept favorable (Page 9/29, [0016]).  Tochihara teaches the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5 and each R1 is independently hydrogen, C1-C4 alkyl, wherein the polyamide has a molecular weight of at least about 10,000 (Col. 11, lines 25-32) with benefit of providing polyamide resin using xylylenediamine as a main diamine component are excellent in mechanical properties such as strength, elastic modulus and others, and are therefore useful as various molding materials. In addition, the polyamide resins are excellent in gas barrier performance against oxygen, carbon dioxide gas and others, and are therefore useful also as packaging materials (Col. 1, lines 24-34), in particular, when used as a raw material for polyamide resin, can increase the crystallization rate and the crystallinity degree of polyamide resin and can provide a polyamide resin that has high transparency (Col. 1, lie 66-67 to Col. 2, lines 1-3), and therefore the polyamide resin can be favorably used as a material for packaging films, hollow containers, various molding materials, fibers, etc. (Col. 2, lines 64-67). The Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of Nilsson in view of Tochihara is deemed to teach an oxygen scavenging composition as the recited claim. In an analogous art of an oxygen scavenging composition comprising polyamide, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polyamide by Nilsson, so as to include the polyamide formed by the reaction of oxalic acid, with para-xylene diamine, wherein the oxalic acid, and/or the para-xylene diamine comprise at least about 50% of the polyamide by mass, wherein the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5, and each R1 is independently hydrogen, C1-C4 alkyl as taught by Tochihara, and would have been motivated to do so with reasonable expectation that this would result in providing polyamide resin using xylylenediamine as a main diamine component are excellent in mechanical properties such as strength, elastic modulus and others, and are therefore useful as various molding materials. In addition, the polyamide resins are excellent in gas barrier performance against oxygen, carbon dioxide gas and others, and are therefore useful also as packaging materials (Col. 1, lines 24-34), in particular, when used as a raw material for polyamide resin, can increase the crystallization rate and the crystallinity degree of polyamide resin and can provide a polyamide resin that has high transparency (Col. 1, lie 66-67 to Col. 2, lines 1-3), and therefore the polyamide resin can be favorably used as a material for packaging films, hollow containers, various molding materials, fibers, etc. as suggested by Tochihara (Col. 2, lines 64-67). 
It is further noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
Thus, Tochihara‘s disclosure would have indicated to one of ordinary skill in the art before the effective filing date of the claimed invention that the type and amount of diamine containing xylylenediamine, and dicarboxylic acid (variables) in each polyamide blend (affect) determine a high crystallization rate and a high crystallinity degree while maintaining high transparency, and improve the molding processability (property) of the polyamide, establishing that the type and amount of xylylenediamine, and dicarboxylic acid in producing a polyamide 
are result-effective variables. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the polyamide property is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").Thus, the deficiency of Nilsson is compensated by Tochihara, and one skilled in the art would naturally look prior art such as Takanashi addressing the same problem as the invention at hand, and in this case would find an appropriate solution.
As further evidenced by the specification of Kaoru, had recognized that xylylenediamine mixture comprising 55 to 100 mol% of metaxylylene diamine and 45 to 0 mol% of paraxylylene diamine, and an α, ω-linear aliphatic dibasic acid would result in a polyamide resin containing 60% by weight or more of a xylylenediamine-based polyamide resin obtained by a polycondensation reaction (Page 7/29, [0010]; Page 8/29, [0014]) in order to balance of a flame retardance, a moldability, and a mechanical physical property can be kept favorable (Page 9/29, [0016]). Therefore, it appears that Tochihara‘s disclosure as further evidenced by the specification of Kaoru would have led one of ordinary skill in the art, through no more than ordinary creativity, to produce the polyamide formed by the reaction of oxalic acid, oxalic halide, and/or oxalic ester with para-xylene diamine, wherein the oxalic acid, the oxalic halide, the oxalic ester, together with the para-xylene diamine comprise at least about 50% of the polyamide by mass in order to balance of a flame retardance, a moldability, and a mechanical physical property can be kept favorable as suggested by both Tochihara and Kaoru’s disclosure (Page 9/29, [0016]). See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”) with a reasonable expectation of success in using polyamide in Nilsson’s oxygen scavenging composition. See In re O'Farrell, 853 F.2d 894, 903---04 (Fed. Cir. 1988).
As discussed above, because Applicant does not demonstrate the criticality of the combination of the oxalic acid, and para-xylene diamine comprise at least about 50 mass% of the polyamide as recited in claims 1, 29. Applicant's arguments are unpersuasive of reversible error. In re Woodruff, 919 F.2d 1575, 16 USPQ2d. 1934 (Fed. Cir. 1990) (indicating that in cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range). 
The disclosure of Tochihara in view Nilsson is adequately set forth in paragraph 9 above and is incorporated herein by reference. Tochihara in view Nilsson does not expressly teach the anionic the polyamide comprises at least one residue having a formula as set forth, wherein n is greater than 5, and each R1 is Ar1, wherein Ar1 is unsubstituted phenyl.

    PNG
    media_image2.png
    158
    397
    media_image2.png
    Greyscale

	However, Widder teaches the reaction synthesis of n-substituted p-xylylenediamines useful as raw materials for preparation of pesticides, dyes, polyamides, plastics and lacquers in a simple and economical manner (Page 1, Abstract, lines 1-9). Thus, the deficiency of Nilsson  in view of Tochihara is compensated by Widder, and one skilled in the art would naturally look prior art such as Widder addressing the same problem as the invention at hand, and in this case would find an appropriate solution.

    PNG
    media_image3.png
    82
    333
    media_image3.png
    Greyscale

In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., an oxygen scavenging composition) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/16/2021